DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang (US 5161443).
1. Huang teaches a gripper for gripping a tube for punching, comprising: 
	a first arm (301) including 
		a lower portion (301) and 
		an upper portion disposed outwardly from an upper surface of the lower portion (3010b), 
	wherein the upper portion extends to opposite first and second side surfaces and opposite third and fourth side surfaces, wherein opposite edges of the first and second side surfaces each meet an edge of one of the opposite third and fourth side surfaces (3010b has four surfaces, see fig. 3a), 
	wherein the second side surface includes a groove extending from the second side surface towards the first side surface and along a length of the second side surface (3010b has internal groove, see fig. 3a), and 
	wherein the groove is configured to receive at least a portion of a tube when 
	a second arm (3010a) like the first arm is disposed adjacent to and aligned with the first arm (groove between jaws is capable of holding a tube, see fig. 1b).

2. Huang teaches the gripper of claim 1, wherein when the second arm (3010a) is disposed adjacent to and aligned with the first arm (3010b), the second arm is positioned such that a second side surface of the second arm is adjacent to the second side surface of the first arm, with the third side surface of the first arm extending along a same plane with a fourth side surface of the second arm, and the fourth side surface of the first arm extending along a same plane with a third side surface of the second arm (see figs. 1b and 3a).

3. Huang teaches the gripper of claim 1, wherein the groove of the first arm is configured such that, when the second arm is disposed aligned with the first arm and positioned such that second side surfaces of the first and second arms are in contact with each other, a tunnel is formed collectively by grooves of the first and second arms (tunnel capable of being formed by grooves, see fig. 1b).

4. Huang teaches the gripper of claim 3, wherein the tunnel is configured to receive at least a portion of a tube such that the portion of the tube received in the tunnel is prevented from collapsing when force is applied to a wall of the portion of the tube received in the tunnel (tunnel would be capable of preventing a portion of a properly-dimensioned tube from collapsing, due to the material of the tube having nowhere to deform to).

5. Huang teaches the gripper of claim 4, wherein the tunnel has an inner diameter that is between about 1% and about 5% smaller than a default outer diameter of the portion of the tube received in the tunnel (as the tube is not affirmatively claimed, it is possible to select a tube such that the tunnel has an inner diameter that is between about 1% and about 5% smaller than a default outer diameter of the portion of the tube received in the tunnel).

6. Huang teaches the gripper of claim 1, wherein the groove is configured such that, when the second arm is disposed aligned with the first arm and positioned such that second side surfaces of the first and second arms are spaced apart a predetermined distance, a space is formed collectively by grooves of the first and second arms, and wherein the space is configured to slidably and rotatably receive at least a portion of a tube (space capable of receiving a portion of a tube capable of being formed by grooves, see figs. 1b and 3a).

7. Huang teaches the gripper of claim 1, wherein the upper portion further includes a slot, wherein the slot extends from the second side surface towards the first side surface, and wherein the slot extends from a top surface of the upper portion towards the upper surface of the lower portion and to a plane that at least meets the groove at an upper edge of the groove (slot formed between the two jaws on each side of 310, see figs. 1b and 3a).

8. Huang teaches the gripper of claim 7, wherein the slot is disposed along a center plane that extends between the first and second side surfaces and in parallel to and centered by the third and fourth side surfaces (slot is centered, see fig. 1b).

9. Huang teaches the gripper of claim 7, wherein the upper edge of the groove further includes a cutout extending within the slot from the second side surface towards the first side surface (gap between jaws 310 on a single side, see fig. 1b).

10. Huang teaches the gripper of claim 9, wherein when the second arm is disposed adjacent to and aligned with the first arm, slots and cutouts of the first and second arms collectively form a passage configured to allow at least a portion of an elongate member to extend from above top surfaces of the first and second arms, through the passage, and into grooves of the first and second arms (elongate member would be capable of extending through central slot, see fig. 1b).

11. Huang teaches the gripper of claim 1, wherein the lower portion extends to opposite fifth and sixth side surfaces and opposite seventh and eighth side surfaces, wherein opposite edges of the fifth and sixth side surfaces each meet an edge of one of the opposite seventh and eighth side surfaces, wherein the upper portion extends along a center plane that extends between the fifth and sixth side surfaces and in parallel to and centered by the seventh and eighth side surfaces, and wherein the third and fourth side surfaces of the upper portion are disposed equidistant from the center plane (lower portion 301 has at least four sides, excluding the top and bottom surfaces, that correspond to the fifth, sixth, seventh, and eighth sides; the upper portions are symmetric around a center plane aligned with the central axis of rod 305, see fig. 3a).

12. Huang teaches a gripper for gripping a soft tube for punching, comprising: 
	a first arm (assembly of 301 and two jaws 3010b, see figs. 1b and 3a) and 
	a second arm (assembly of 302 and two jaws 3010a, see figs. 1b and 3a), 
	wherein the first arm and the second arm are moveable relative to each other (travel on screw rod 305, see figs. 1b and 3a), 
	wherein the gripper has an open configuration and a closed configuration (based on location along screw rod 305, see figs. 1b and 3a), and 
	wherein the first arm and the second arm are configured such that when the gripper is in the closed configuration, a tunnel is formed collectively by the first and second arms and configured to receive at least a portion of a soft tube such that at least the portion of the soft tube received in the tunnel is prevented from collapsing when force is applied to a wall of the portion of the soft tube received in the tunnel (tunnel formed in channel of jaws 3010 would be capable of receiving a properly-dimensioned soft tube and preventing a portion of the tube from collapsing, due to the material of the tube having nowhere to deform to).

13. Huang teaches the gripper of claim 12, wherein the tunnel has an inner diameter that is between about 1% and about 5% smaller than a default outer diameter of the portion of the tube received in the tunnel (as the tube is not affirmatively claimed, it is possible to select a tube such that the tunnel has an inner diameter that is between about 1% and about 5% smaller than a default outer diameter of the portion of the tube received in the tunnel).

14. Huang teaches the gripper of claim 12, wherein the first and second arms are further configured such that when the gripper is in the closed configuration, a passage is formed collectively by the first and second arms and configured to allow at least a portion of an elongate member to extend from above top surfaces of the first and second arms, through the passage, and into the tunnel (there is a central slot formed between the two jaws on either of 301 and 302 such that an elongate member would be capable of extending through central slot, see fig. 1b).

15. Huang teaches a gripper for gripping a tube for punching, comprising: 
	a first arm (see figs. 1b and 3a) including a lower portion (301) and an upper portion (jaws 3010b) disposed outwardly from an upper surface of the lower portion, 
	wherein the upper portion extends to opposite first and second side surfaces and opposite third and fourth side surfaces (see figs. 1b and 3a), 
	wherein opposite edges of the first and second side surfaces each meet an edge of one of the opposite third and fourth side surfaces (jaws have square profile with four side surfaces when viewed from above, see fig. 3a), and 
	wherein the second side surface includes a groove extending from the second side surface towards the first side surface and along a length of the second side surface (central channel in 3010 extends across length of a side, and has a depth towards the opposing side, see fig. 3a).

16. Huang teaches the gripper of claim 15, wherein the groove is configured to receive at least a portion of a tube when a second arm like the first arm is disposed adjacent to and aligned with the first arm (central groove capable of holding a tube, see fig. 1b).

17. Huang teaches the gripper of claim 16, wherein the groove is configured such that, when the second arm is disposed aligned with the first arm and positioned such that second side surfaces of the first and second arms are in contact with each other, a tunnel is formed collectively by grooves of the first and second arms, and wherein the tunnel is configured to receive at least a portion of a tube such that at least the portion of the tube received in the tunnel is prevented from collapsing when force is applied to a wall of the portion of the tube received in the tunnel (tunnel formed in channel of jaws 3010 would be capable of receiving a properly-dimensioned soft tube and preventing a portion of the tube from collapsing, due to the material of the tube having nowhere to deform to).

18. Huang teaches the gripper of claim 17, wherein the tunnel has an inner diameter that is between about 1% and about 5% smaller than a default outer diameter of the portion of the tube received in the tunnel (as the tube is not affirmatively claimed, it is possible to select a tube such that the tunnel has an inner diameter that is between about 1% and about 5% smaller than a default outer diameter of the portion of the tube received in the tunnel).

19. Huang teaches the gripper of claim 15, wherein the upper portion includes a slot that extends from the second side surface towards the first side surface, and wherein the slot extends from a top surface of the upper portion towards the upper surface of the lower portion and to a plane that at least meets the groove at an upper edge of the groove (slot between jaws 3010b, see fig. 1b).

20. Huang teaches the gripper of claim 19, wherein when a second arm like the first arm is disposed aligned with the first arm and positioned such that second side surfaces of the first and second arms are in contact with each other, slots of the first and second arms collectively form a passage configured to allow at least a portion of an elongate member to extend from above top surfaces of the first and second arms, through the passage, and into grooves of the first and second arms (there is a central slot formed between the two jaws on either of 301 and 302 such that an elongate member would be capable of extending through central slot, see fig. 1b).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chang (US 10919128), Raczuk (US 9505113), Maunder (US 9044845), Rattunde (US 8851429), Maunder (US 8756780), Maes (US 7159496), Sampson et al. (US 5704106), Lehman (US 5377963), Zeien et al. (US 5349979), Sugiyama (US 4945621), Benham (US 4554849), McRoskey (US 4441395), Fischer (US 3899162), Fulton (US 1890114), and Currier et al. (US PGPub 2006/0027063) teach relevant aspects of grippers capable of holding tubes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723